Case 2:19-cv-08465-CJC-E Document 17 Filed 11/15/19 Page 1 of 2 Page ID #:62
 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9                                  SOUTHERN DIVISION
 10
      CARMEN JOHN PERRI                          CASE NO. 2:19−cv−08465−CJC−E
 11
                    Plaintiff(s),
 12                                              NOTICE OF INTENT
             v.
 13
      WINNIE SOO WIN KHO, et al.
 14
                   Defendant(s).
 15
 16
 17
 18
 19          TO ALL COUNSEL OF RECORD, notice is hereby given that on

 20    January 9, 2020, the Court will issue a Scheduling Order pursuant to
 21    Federal Rule of Civil Procedure 16(b) establishing dates for the completion of
 22    discovery, the filing of motions, pretrial conference, and trial in the above entitled
 23    case. No scheduling conference will be held unless ordered by the Court.
 24          The parties are HEREBY ORDERED to hold an early meeting of counsel
 25    not later than 21 days in advance of the above date, and to file a report of such
 26    meeting not later than 14 days thereafter in accordance with Federal Rule of Civil
 27    ///
 28    ///

                                               −1−
Case 2:19-cv-08465-CJC-E Document 17 Filed 11/15/19 Page 2 of 2 Page ID #:63
 1     Procedure 26(f) and Local Rule 26−1. In scheduling the case, the Court will rely

 2     upon the pleadings, as well as the Rule 26(f) report. Counsel shall include in the
 3     report their choice of settlement procedure: the ADR Program or private
 4
       mediation. The parties may not choose a settlement conference before a
 5
       Magistrate Judge. The Court’s ADR Program is described in the "ADR" section
 6
       of the Court’s website (http://www.cacd.ucourts.gov), which also contains the list
 7
       of Attorney Settlement Officers and requisite ADR forms. Counsel are referred to
 8
 9     Federal Rule of Civil Procedure 26(f) and Local Rule 26−1 for other specific

 10    requirements of the report. In addition, counsel are directed to provide the

 11    specific reasons for their selection of a particular discovery cutoff date.
 12
 13
            IT IS ORDERED that the Clerk of the Court shall serve copies
 14
       of this Order on counsel for the parties in this matter.
 15
 16       IT IS SO ORDERED.

 17
      DATED: November 15, 2019
 18
                                           Cormac J. Carney
 19                                        United States District Judge
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                               −2−
